

117 SRES 193 IS: Supporting the designation of the week of May 2, 2021, as “Children’s Mental Health Awareness Week” and the day of May 9, 2021, as “Children’s Mental Health Awareness Day”.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 193IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. King (for himself, Mr. Cornyn, Ms. Smith, and Ms. Hassan) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the designation of the week of May 2, 2021, as Children’s Mental Health Awareness Week and the day of May 9, 2021, as Children’s Mental Health Awareness Day.Whereas children in the United States were already experiencing a public health crisis regarding mental and behavioral health before the additional challenges of the coronavirus disease 2019 (COVID–19) pandemic;Whereas a 2013 report from the Centers for Disease Control and Prevention (CDC) estimated that mental disorders affect between 13 and 20 percent of children in a given year and cost approximately $247,000,000,000 annually;Whereas the National Institute of Mental Health estimates that nearly ½ of adolescents aged 13 to 18 years old will experience some form of a mental disorder;Whereas, in 2019, over 11 percent of children ages 3 to 17 years old received treatment or counseling from a mental health professional, according to the United States Census Bureau;Whereas suicide is the third leading cause of death for youth ages 10 to 24 years old, and 90 percent of those individuals have an underlying mental illness;Whereas, during the COVID–19 pandemic, increased isolation and collective trauma have led to an increase in demand for mental health services for children, with the proportion of mental health-related visits to emergency rooms for children increasing from approximately 24 to 31 percent between 2019 and 2020;Whereas the COVID–19 pandemic has also laid bare the inequities in our mental health delivery system for all populations, and such inequities have disproportionately impacted children and adults who have been exposed to adverse childhood experiences prior to and during the pandemic; andWhereas the stigma of accessing mental and behavioral health services persisted before the COVID–19 pandemic, and acknowledging this public health crisis and creating awareness as early as possible is as important as ever: Now, therefore, be itThat the Senate—(1)supports the designation of the week of May 2, 2021, as Children’s Mental Health Awareness Week and the day of May 9, 2021, as Children’s Mental Health Awareness Day;(2)recognizes the importance of connecting children with appropriate mental and behavioral health services and supports;(3)seeks to create awareness regarding the additional challenges children and their families have faced during the COVID–19 pandemic due to isolation from family and peers, exposure to traumas, and barriers to mental and behavioral health services and supports;(4)supports programs and services aimed at expanding access to care, building resiliency, and addressing trauma; and(5)appreciates and extends its gratitude to family members, friends, educators, mental and behavioral health service providers, and others in their support for children’s mental health and well-being.